Citation Nr: 0028183	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-11 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lung disease, claimed as a residual of exposure to 
mustard gas.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son, R.D.G.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for chronic lung disease, claimed as a residual of 
exposure to mustard gas.


REMAND

In a VA Form 9 submitted in May 2000, the veteran requested a 
personal hearing before a member of the Board in Washington, 
D.C.  A hearing was subsequently scheduled, and the veteran 
was notified of the date and time of this hearing in an 
August 2000 letter from the Board.  Thereafter, in October 
2000, the veteran's accredited representative advised the 
Board that due to health reasons the veteran would be unable 
to travel to Washington, D.C. for his hearing.  The 
representative further indicated, however, that the veteran 
still desired to testify before a member of the Board at a 
videoconference hearing.  See 38 C.F.R. § 20.700(e) (1999).

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991).  Because the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity for the hearing he 
requested, a remand is required.

Accordingly, this case is remanded for the following action:

The RO should take steps to schedule the 
veteran for a hearing, by means of video 
teleconferencing, before a Veterans Law 
Judge.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



